DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-16 are pending, of which claim 1 is independent. Claims 14-16 were newly added.

Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the 

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., measuring borehole fluid) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant conflates obtaining borehole fluid information with requiring some sort of measurement of borehole fluid. However, this is not present in the claims and the specification does not provide such a specific definition. This fluid information is construed as being related to fluid in the borehole and 
Applicants argue that Mekic ‘974 (Patterson) “does not disclose or suggest generating a fracture connectivity model or otherwise evaluating fracture connectivity based on quantitative borehole fluid information. Mekic '974 discusses a discrete fracture network (DFN) model, but does not describe or imply that quantitative fluid information is used to generate the model or provide any information regarding connectivity. Instead, the DFN model describes fractures in the formation exclusively based on acoustic measurements.” Response at 8. The examiner respectfully disagrees and again construes the claims as being broader than applicants reading. As recited in the non-final action states that Patterson teaches in [0031] that “[t]he DSWI technique can be used in conjunction with other techniques for fracture evaluation, such as ultrasonic imaging, Stoneley permeability analysis, and azimuthal shear-wave anisotropy evaluation from cross-dipole, that typically investigate a limited area around a well, e.g., 2-4 ft.”
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mekic et al., US Patent Application Publication No. 2015/0109886 (“Mekic”) in view of Natasa Mekic and Douglas Patterson, US Patent Application Publication No. US Patent Application Publication No. 2015/0013974 (“Patterson”) submitted in IDS dated 5/28/2020.
Claim 1. Mekic discloses A method of well logging using a logging tool in a borehole in an earth formation, the method comprising: 
conveying a logging tool in the borehole on a carrier (Mekic, Fig. 1 41 dispose tool in borehole; [0015] “data acquisition tool 16 is disposed in the borehole 14 and advanced to an 
obtaining a borehole image over at least one interval of borehole depth from well logging measurements with a downhole imaging instrument (Mekic, Fig. 2 43 Perform imaging including deep shear wave imaging to collect measurement data; [0013] “a system and method are provided for transmitting acoustic signals into near- and far-field regions of a formation relative to a borehole, where guided and refracted wave modes are generated along the wellbore (i.e., in the near-field) and body compressional and shear waves are transmitted further out into the formation (i.e., the far-field). The reflected waves are analyzed or imaged to estimate characteristics and features of the formation.”; [0019] “The tool 16 may be configured to evaluate the formation using one or more of various techniques. Such techniques include monopole techniques such as Borehole Acoustic Reflection Surveys (BARS). Other techniques include dipole techniques such as cross-dipole imaging and Deep Shear Wave Imaging (DSWI).”); 
obtaining acoustic information representative of acoustic reflections from a far-field region of the formation (Mekic, [0010] “An embodiment of a method includes transmitting an acoustic signal that generates body waves that radiate away from the borehole.”; [0017] “In one embodiment, the tool 16 and/or the system 10 is configured for acoustic monitoring of the formation 18 and/or area of interest that may be a hydrocarbon resource 22. The tool 16 includes acoustic monopole and/or multipole transmitters 30 (e.g., dipole transmitters) that emit acoustic energy pulses (also referred to as "measurement signals") that typically travel 
obtaining quantitative borehole fluid information indicative of properties of a formation fluid in a near-field region of the borehole (Mekic, [0012-0013] “Other exemplary parameters include faults or fractures, which can be identified by following interruptions or steps in reflective horizons, and areas of relatively high hydrocarbon concentrations identified based on analyzing the attributes (e.g., reflection amplitude) of received signals.”, “a system and method are provided for transmitting acoustic signals into near- and far-field regions of a formation relative to a borehole, where guided and refracted wave modes are generated along the wellbore (i.e., in the near-field)”; [0029] “porosity, permeability, fluid trapping mechanism, or other characteristics that differ from conventional sandstone and carbonate reservoirs.” Examiner’s Note (EN): Thus, Mekic obtains fluid information related to properties of formation fluid in a near-field region.).
While Mekic uses the various information to evaluate formations and fractures, it does not explicitly disclose generating a borehole connectivity fracture model of the formation in dependence upon the borehole image, the quantitative borehole fluid information, and the acoustic information.
Patterson teaches generating a borehole connectivity fracture model of the formation in dependence upon the borehole image, the quantitative borehole fluid information, and the acoustic information (Patterson, [0021] “The data acquisition tool 42 is configured to measure properties of the formation 46 including characteristics of the fractures 50 (e.g., fracture orientation, fracture size, fracture intensity, fracture transmissivity, or fracture aperture). Non-
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mekic (directed to modeling formation characteristics based off of a variety of data collected from downhole) and Patterson (directed to fracture evaluation by processing borehole data) and arrived at a more complete evaluation to include the connectivity among the fractured formation. One of ordinary skill in the art would have been motivated to make such a combination because “the information generated using the systems and methods described herein can be used to significantly improve formation 

Claim 2. Modified Mekic teaches the method of claim 1, further comprising: identifying far-field fractures from the acoustic information (Mekic, [0023-0025] DSWI processes data from cross-dipole acoustic imaging to analyze far-field region, for example [0024] “Exemplary reflective boundaries include bedding planes or facies boundaries, sub-seismic faults, areas having different amounts of hydrocarbons, natural and/or stimulated fractures and other reflective features with acoustic impedance contrast.”).
While Mekic uses the various information to evaluate formations and fractures, it does not explicitly disclose generating the borehole connectivity fracture model of the formation in dependence upon the identified far-field fractures.
Patterson teaches generating the borehole connectivity fracture model of the formation in dependence upon the identified far-field fractures (Patterson, [0021] “The data acquisition tool 42 is configured to measure properties of the formation 46 including characteristics of the fractures 50 (e.g., fracture orientation, fracture size, fracture intensity, fracture transmissivity, or fracture aperture). Non-limiting embodiments of measurements performed by the data acquisition tool 42 include seismic, acoustic, pulsed neutron, resistivity, radiation, survey and imaging.”; [0031] “The DSWI technique can be used in conjunction with other techniques for fracture evaluation, such as ultrasonic imaging, Stoneley permeability analysis, and azimuthal shear-wave anisotropy evaluation from cross-dipole, that typically investigate a limited area around a well, e.g., 2-4 ft.”; [0035] “FIG. 3 illustrates a method 60 for 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mekic (directed to modeling formation characteristics based off of a variety of data collected from downhole) and Patterson (directed to fracture evaluation by processing borehole data) and arrived at the fracture model being depending on all of the data including the far-field data. One of ordinary skill in the art would have been motivated to make such a combination because “the information generated using the systems and methods described herein can be used to significantly improve formation fracture modeling, as well as improve fracturing and stimulation design” as taught in Patterson ([0055]).

Claim 3. Modified Mekic teaches the method of claim 1, further comprising: identifying near-field fractures from the borehole image (Mekic, [0023] “Cross-dipole acoustic imaging can be used to detect vertical and lateral extent as well as azimuth of the formation shear wave 
Patterson teaches generating the borehole connectivity fracture model of the formation in dependence upon the near-field fractures (Patterson, [0021] “The data acquisition tool 42 is configured to measure properties of the formation 46 including characteristics of the fractures 50 (e.g., fracture orientation, fracture size, fracture intensity, fracture transmissivity, or fracture aperture). Non-limiting embodiments of measurements performed by the data acquisition tool 42 include seismic, acoustic, pulsed neutron, resistivity, radiation, survey and imaging.”; [0031] “The DSWI technique can be used in conjunction with other techniques for fracture evaluation, such as ultrasonic imaging, Stoneley permeability analysis, and azimuthal shear-wave anisotropy evaluation from cross-dipole, that typically investigate a limited area around a well, e.g., 2-4 ft.”; [0035] “FIG. 3 illustrates a method 60 for evaluating fractures in a formation, evaluating fracturing operations, imaging a formation and/or modeling fractures in a formation.”; [0044] “By combining the DSW imaging with cross-dipole anisotropy result ( or other near-field imaging technique), the location, orientation and magnitude of fractures in the formation can be evaluated in both the far-field and near-field around the borehole. This provides a more complete picture of the fracture intensity and complexity before and after fracturing, and thus provides a more complete evaluation of the 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mekic (directed to modeling formation characteristics based off of a variety of data collected from downhole) and Patterson (directed to fracture evaluation by processing borehole data) and arrived at the fracture model being depending on all of the data including the near and far-field data. One of ordinary skill in the art would have been motivated to make such a combination because “the information generated using the systems and methods described herein can be used to significantly improve formation fracture modeling, as well as improve fracturing and stimulation design” as taught in Patterson ([0055]).

Claim 4. Modified Mekic teaches the method of claim 3, further comprising: identifying far-field fractures from the acoustic information (Mekic, [0032] “In addition, faults or fractures extending away from the borehole or borehole section can be identified using DSWI data. For example, DSWI data from a horizontal borehole section can be used to identify features such as subseismic faults and vertical features by following interruptions or steps in reflective horizons.”); generating a fracture interpretation correlating the near-field fractures with the far-field fractures (Mekic, [0028] “Furthermore, the DSWI and/or compressional wave imaging in the far-field can be used in conjunction with near-field imaging or analysis of refracted or guided waves along the borehole.”; [0040] “For example, the imaging can be performed pre-farfield in conjunction with another imaging technique. For example, DSWI is used for the far-field, and cross-dipole acoustic measurements are performed in the near-field.”; [0051] “the DSWI evaluation results (e.g., shale thickness and lateral extent, lithology) are used to generate or develop mathematical models such as geological models, facies models, structural models, fracturing models, production models, and drilling navigation models. They can also be used in conjunction with other measurement results such as surface and vertical borehole seismic results, active and microseismic interpretation results and reservoir characterization results using other measurement techniques (e.g., resistivity, porosity, gamma ray, density, neutron and other measurements).” EN: Thus, Mekic discloses using the combination of near and far field data.); and generating the borehole connectivity fracture model of the formation in dependence upon the fracture interpretation.).

Claim 7. Modified Mekic teaches the method of claim 3, further comprising: identifying near-field fractures at least partially open to the wellbore from the quantitative borehole fluid information, wherein the near-field fractures comprise at least some of the near-field fractures from the borehole image (Mekic, [0023] “Cross-dipole acoustic imaging can be used to detect vertical and lateral extent as well as azimuth of the formation shear wave anisotropy in the near-field ( e.g., about 2-4 feet). The estimated amount of anisotropy gives a measure of 
identifying far-field fractures from the acoustic information (Mekic, [0032] “In addition, faults or fractures extending away from the borehole or borehole section can be identified using DSWI data. For example, DSWI data from a horizontal borehole section can be used to identify features such as subseismic faults and vertical features by following interruptions or steps in reflective horizons.”); 
generating a fracture interpretation correlating the near-field fractures at least partially open to the wellbore with the far-field fractures (Mekic, [0028] “Furthermore, the DSWI and/or compressional wave imaging in the far-field can be used in conjunction with near-field imaging or analysis of refracted or guided waves along the borehole.”; [0040] “For example, the imaging can be performed pre-frac and/or post-frac (e.g., post-frac in time sequences). DSWI imaging is performed by running an appropriate logging tool, such as the tool 16, through a borehole (e.g., the lateral borehole section 20) and receiving reflected signals from reflective boundaries on the formation. DSW imaging, in one embodiment, is performed in the farfield in conjunction with another imaging technique. For example, DSWI is used for the far-field, and cross-dipole acoustic measurements are performed in the near-field.”; [0051] “the DSWI evaluation results (e.g., shale thickness and lateral extent, lithology) are used to generate or develop mathematical models such as geological models, facies models, structural models, fracturing models, production models, and drilling navigation models. They can also be used in conjunction with other measurement results such as surface and vertical borehole seismic results, active and microseismic interpretation results and reservoir characterization results 
Mekic does not explicitly disclose, but Patterson teaches generating the borehole connectivity fracture model of the formation in dependence upon the fracture interpretation (Patterson, [0021] “The data acquisition tool 42 is configured to measure properties of the formation 46 including characteristics of the fractures 50 (e.g., fracture orientation, fracture size, fracture intensity, fracture transmissivity, or fracture aperture). Non-limiting embodiments of measurements performed by the data acquisition tool 42 include seismic, acoustic, pulsed neutron, resistivity, radiation, survey and imaging.”; [0031] “The DSWI technique can be used in conjunction with other techniques for fracture evaluation, such as ultrasonic imaging, Stoneley permeability analysis, and azimuthal shear-wave anisotropy evaluation from cross-dipole, that typically investigate a limited area around a well, e.g., 2-4 ft.”; [0035] “FIG. 3 illustrates a method 60 for evaluating fractures in a formation, evaluating fracturing operations, imaging a formation and/or modeling fractures in a formation.”; [0044] “By combining the DSW imaging with cross-dipole anisotropy result (or other near-field imaging technique), the location, orientation and magnitude of fractures in the formation can be evaluated in both the far-field and near-field around the borehole. This provides a more complete picture of the fracture intensity and complexity before and after fracturing, and thus provides a more complete evaluation of the effectiveness of the fracturing operation.”; [0047] “the measurements are used to generate or improve a model of the formation and/or fractures, such as a discrete 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mekic (directed to modeling formation characteristics based off of a variety of data collected from downhole) and Patterson (directed to fracture evaluation by processing borehole data) and arrived at the fracture model being depending on all of the data including the near and far-field data. One of ordinary skill in the art would have been motivated to make such a combination because “the information generated using the systems and methods described herein can be used to significantly improve formation fracture modeling, as well as improve fracturing and stimulation design” as taught in Patterson ([0055]).

Claim 8. Modified Mekic teaches the method of claim 1, wherein identifying the near-field fractures at least partially open to the wellbore further comprises at least one of: i) identifying near-field fractures at least partially open to the wellbore from the quantitative borehole fluid information; and ii) identifying near-field fractures at least partially open to the wellbore using near-field acoustic data (Mekic, [0023] “Cross-dipole acoustic imaging can be used to detect vertical and lateral extent as well as azimuth of the formation shear wave anisotropy in the near-field ( e.g., about 2-4 feet). The estimated amount of anisotropy gives a measure of intensity and the associated azimuth gives direction.” EN: This near-field acoustic imaging is used to identify reflective boundaries that include natural and/or stimulated fractures.).

Claim 9. Modified Mekic teaches the method of claim 1, further comprising estimating fluid content from the quantitative borehole fluid information, and identifying a fracture with critical stress connectivity in dependence upon fluid content (Mekic, see Fig. 3 illustrating depth; [0020] “BARS imaging techniques utilize a monopole source with azimuthal receivers to provide directional sensitivity. The monopole source in a borehole produces multiple modes (compressional, shear, [i.e., stresses] and Stoneley ).”; [0034] “Other characteristics that can be estimated using compressional wave and/or DSW imaging include "hot spots" or areas having a higher concentration of kerogen or hydrocarbons.”).

Claim 11. Modified Mekic teaches the method of claim 1, further comprising: identifying position information comprising at least one of i) borehole depth, ii) azimuth, and iii) strike of at least one of the near-field fractures from the borehole image; and generating the borehole connectivity fracture model of the formation in dependence upon the position information (Mekic, see Fig. 3 illustrating depth; [0020] “BARS imaging techniques utilize a monopole source with azimuthal receivers to provide directional sensitivity. The monopole source in a borehole produces multiple modes (compressional, shear, and Stoneley ).”; [0025] “The anisotropy and azimuth can be used to estimate the location, intensity and strike (azimuth) of reflective boundaries. This information can be used to estimate characteristics of the formation.”).

Claim 12. Modified Mekic teaches the method of claim 1, further comprising conducting further operations in dependence upon the borehole connectivity fracture model (Mekic, 

Claim 13. Modified Mekic teaches the method of claim 12, wherein the further operations comprise at least one of i) geosteering; ii) drilling additional boreholes in the formation; iii) performing additional measurements on the formation; iv) estimating additional parameters of the formation; v) installing equipment in the borehole; vi) evaluating the formation; vii) optimizing present or future development in the formation or in a similar formation; viii) optimizing present or future exploration in the formation or in a similar formation; ix) drilling the borehole; and x) producing one or more hydrocarbons from the formation (Mekic, [0035] “Estimation of these parameters can lead to more effective evaluation of formations and more accurate completion and stimulation operations. For example, completion can be improved or optimized by more effectively placing stages and perforation clusters for influencing and increasing better production. The DSWI imaging can be used to estimate parameters used for reservoir characterization in unconventional resource plays that will influence decisions for future planning of completing or fracturing a reservoir for its full potential.”).

Claim 14. Modified Mekic teaches the method of claim 1, Mekic does not explicitly disclose, but Patterson teaches wherein the borehole connectivity fracture model indicates a fracture connectivity between the far-field region and the near-field region, the fracture connectivity estimated based on at least the quantitative borehole fluid information (Patterson, [0021] “The data acquisition tool 42 is configured to measure properties of the formation 46 including characteristics of the fractures 50 (e.g., fracture orientation, fracture size, fracture intensity, fracture transmissivity, or fracture aperture). Non-limiting embodiments of measurements performed by the data acquisition tool 42 include seismic, acoustic, pulsed neutron, resistivity, radiation, survey and imaging.”; [0031] “The DSWI technique can be used in conjunction with other techniques for fracture evaluation, such as ultrasonic imaging, Stoneley permeability analysis, and azimuthal shear-wave anisotropy evaluation from cross-dipole, that typically investigate a limited area around a well, e.g., 2-4 ft.”; [0035] “FIG. 3 illustrates a method 60 for evaluating fractures in a formation, evaluating fracturing operations, imaging a formation and/or modeling fractures in a formation.”; [0044] “By combining the DSW imaging with cross-dipole anisotropy result ( or other near-field imaging technique), the location, orientation and magnitude of fractures in the formation can be evaluated in both the far-field and near-field around the borehole. This provides a more complete picture of the fracture intensity and complexity before and after fracturing, and thus provides a more complete evaluation of the effectiveness of the fracturing operation.” EN: This teaches and suggests that fluid information is part of the analysis of fracture connectivity.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mekic (directed to modeling formation characteristics based off of a variety of data collected from downhole) and Patterson (directed to fracture evaluation by processing borehole data) and arrived at a more complete evaluation .

Claims 5, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mekic et al., US Patent Application Publication No. 2015/0109886 (“Mekic”) in view of Natasa Mekic and Douglas Patterson, US Patent Application Publication No. US Patent Application Publication No. 2015/0013974 (“Patterson”) submitted in IDS dated 5/28/2020 in view of Berard et al., US Patent Application Publication No. 2017/0205531 (“Berard”).
Claim 5. Modified Mekic teaches the method of claim 4. Mekic does not explicitly disclose wherein generating the borehole connectivity fracture model of the formation in dependence upon the fracture interpretation comprises: generating a plurality of fracture interpretations (Berard, [0167] “discrete fracture network (DFN) modeling, multi-well paleocurrent and geobody geometry interpretation, stratigraphic correlation and isopach mapping, drilling polarity plotting, etc. As an example, semi-automated fracture extraction and interpretation may be implemented in a workflow to generate fracture logs and statistics tailored for DFN modeling.”); determining a connectivity consistency of each fracture interpretation of at least a portion of the plurality of fracture interpretations using the quantitative borehole fluid information; and selecting the fracture interpretation in dependence upon the connectivity consistency (Berard, [0194] “FIG. 5, the borehole/structural reduce uncertainty in seismic interpretation of complex fault networks and allow more accurate underconstrained complex geological models to be built.” EN: by creating a model with reduced uncertainty and improving accuracy is selecting the most consistent model).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mekic (directed to modeling formation characteristics based off of a variety of data collected from downhole), Patterson (directed to fracture evaluation by processing borehole data) and Berard (directed to geological model) and arrived at the fracture model being depending on all of the data including the near and far-field data with a selection of the model that shows consistency (i.e., reduces uncertainty). One of ordinary skill in the art would have been motivated to make such a combination because “the information generated using the systems and methods described herein can be used to aid in exploration and production of resources as taught in Berard ([0002]).

Claim 6. Modified Mekic teaches the method of claim 4. Mekic does not explicitly disclose wherein generating the borehole connectivity fracture model of the formation in dependence upon the fracture interpretation comprises: generating a plurality of fracture interpretations (Berard, [0167] “discrete fracture network (DFN) modeling, multi-well determining a petrophysical consistency of each fracture interpretation of at least a portion of the plurality of fracture interpretations using the quantitative borehole fluid information; and selecting the fracture interpretation in dependence upon the petrophysical consistency (Berard, [0194] “FIG. 5, the borehole/structural geology portion 510 of the workflow 500 includes an image processing and interpretation block 514, a modeling block 518 (e.g., for borehole structural geological modeling), the structural grid block 522, the faults block 526 and the discrete fracture network (DFN) block 530.”; [0245] “Multi-dimensional fault modeling may facilitate building and/or supplementing a geologic model of reservoir structure. Forward capabilities in the Poly3D software package may help to reduce uncertainty in seismic interpretation of complex fault networks and allow more accurate underconstrained complex geological models to be built.” EN: by creating a model with reduced uncertainty and improving accuracy is selecting the fracture interpretation for petrophysical consistency.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mekic (directed to modeling formation characteristics based off of a variety of data collected from downhole), Patterson (directed to fracture evaluation by processing borehole data) and Berard (directed to geological model) and arrived at the fracture model being depending on all of the data including the near and far-field data with a selection of the model that shows consistency (i.e., reduces uncertainty). One of 

Claim 10. Modified Mekic teaches the method of claim 1. Mekic does not explicitly disclose further comprising applying a completion treatment in dependence upon the borehole connectivity fracture model.
Berard teaches applying a completion treatment in dependence upon the borehole connectivity fracture model (Berard, [0005] “includes determining at least one stimulation treatment parameter based at least in part on a stress field where, for example, the at least one stimulation treatment parameter corresponds to a stimulation treatment associated with a borehole and where an aspect of the method includes, for example, performing the stimulation treatment, at least in part by delivering fluid to the borehole.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mekic (directed to modeling formation characteristics based off of a variety of data collected from downhole), Patterson (directed to fracture evaluation by processing borehole data) and Berard (directed to geological model) and arrived at the fracture model that determines stimulation treatments based on the models. One of ordinary skill in the art would have been motivated to make such a combination because “the information generated using the systems and methods described herein can be used to aid in exploration and production of resources as taught in Berard ([0002]).


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mekic et al., US Patent Application Publication No. 2015/0109886 (“Mekic”) in view of Natasa Mekic and Douglas Patterson, US Patent Application Publication No. US Patent Application Publication No. 2015/0013974 (“Patterson”) submitted in IDS dated 5/28/2020 in view of Pomerantz et al., US Patent Application Publication No. 2015/0136962 (“Pomerantz”).
Claim 15. Modified Mekic teaches the method of claim 14. Mekic does not explicitly disclose, wherein the quantitative borehole fluid information includes a quantitative measurement of an amount of one or more hydrocarbon gases in the borehole fluid.
Pomerantz teaches wherein the quantitative borehole fluid information includes a quantitative measurement of an amount of one or more hydrocarbon gases in the borehole fluid (Pomerantz, [0018] “FIG. 1A illustrates a petroleum reservoir analysis system 8 that can be used in accordance with a non-limiting example to assess reservoir connectivity.”; [0020] “The fluid analysis module 25 includes components to measure the temperature and pressure of the fluid in the flow line.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mekic (directed to modeling formation characteristics based off of a variety of data collected from downhole), Patterson (directed to fracture evaluation by processing borehole data) and Pomerantz (directed to analyzing reservoir connectivity) and arrived at the fracture model that determines stimulation 

Claim 16. Modified Mekic teaches the method of claim 14. Mekic does not explicitly disclose, wherein the quantitative borehole fluid information includes a ratio of an amount of a first hydrocarbon gas to an amount of a second hydrocarbon gas.
Pomerantz teaches wherein the quantitative borehole fluid information includes a ratio of an amount of a first hydrocarbon gas to an amount of a second hydrocarbon gas (Pomerantz, [0021] “In one embodiment, the fluid analysis module 25 measures absorption spectra and translates such measurements into concentrations of several alkane components and groups in the fluid sample. In an illustrative embodiment, the fluid analysis module 25 provides measurements of the concentrations (e.g., weight percentages) of carbon dioxide (CO2) , methane (CH4 ) , ethane (C2H6) , the C3-C5 alkane group, the lump of hexane and heavier alkane components (C6+ ), and asphaltene content.” EN: The weight percentages are construed as providing ratio information for a first hydrocarbon (e.g., methane) and a second hydrocarbon gas (e.g., ethane)).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mekic (directed to modeling formation characteristics based off of a variety of data collected from downhole), Patterson (directed to fracture evaluation by processing borehole data) and Pomerantz (directed to analyzing .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Examiner, Art Unit 2148